Citation Nr: 0018955	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  00- 08 839	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which resulted in an award 
of past-due benefits to the veteran.  In February 1998, a 
representative of the Board advised the RO to withhold 20 
percent of the past-due benefits that may become due.  By 
letter dated March 1, 2000, the RO notified the claimant and 
the attorney representing him of the payment of past-due 
benefits and the referral of the file to the Board for a 
decision concerning the attorney's eligibility for payment of 
a fee for his service from the 20 percent of past-due 
benefits withheld by the RO.  They were given 30 days within 
which to submit evidence or argument to the Board concerning 
the payment of attorney fees.  The attorney submitted a 
letter, dated March 10, 2000, to the Board stating that she 
had previously filed a copy of her fee agreement with Board 
and that the 20 percent of any "back award" satisfies the 
statutory requirements for attorney fees.  She also stated 
that the fee agreement in question, from October 1996, had 
previously been found to be reasonable by the Board.  The 
question of whether the withheld benefits should be paid to 
the claimant's attorney is now before the Board.


FINDINGS OF FACT

1.  The Board issued a final decision on April 12, 1996 
denying restoration of a 50 percent rating for paranoid 
schizophrenia and denying entitlement to a disability 
evaluation greater than 30 percent for paranoid 
schizophrenia.

2.  The notice of disagreement that preceded the Board's 
April 1996 decision was received by the RO in March 1991.

3.  In October 1996, the attorney and the veteran entered 
into a fee agreement for the attorney's representation of the 
veteran concerning the veteran's claim for service connected 
benefits.   

4.  The October 1996 fee agreement was filed with the Board 
in April 1997.

5.  The fee agreement signed by the parties in October 1996 
provides for payment to the attorney of a contingency fee 
consisting of 20 percent of "retroactive", or past-due, 
benefits awarded to the veteran, such fee to be paid by VA 
from past-due benefits.

6.  Past-due benefits are payable based on the RO's January 
2000 rating decision that granted service connection for 
posttraumatic stress disorder (PTSD) in conjunction with 
schizophrenia, with schizophrenia already service connected, 
and increased the overall mental disorder disability rating 
from 50 to 100 percent,  effective October 30, 1990.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the claimant and the attorney as to 
representation before VA and the Board concerning the issue 
of restoration of a 50 percent rating for paranoid 
schizophrenia and entitlement to a disability evaluation 
greater than 30 percent for paranoid schizophrenia have been 
met.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1999); 38 
C.F.R. § 20.609(c) (1999).

2.  The criteria under which VA may pay an attorney a fee for 
services from past-due benefits have been met.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(h) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1990 rating decision, the RO reduced the 
disability evaluation of the veteran's service connected 
paranoid schizophrenia from 50 percent to 30 percent, 
effective from March 1, 1991.  The veteran filed a notice of 
disagreement (NOD) with the RO's decision in March 1991.  
After remands by the Board in March 1992 and November 1994, 
the Board denied a restoration of the 50 percent rating for 
paranoid schizophrenia and denied an increased rating 
paranoid schizophrenia, in an April 1996 decision.  The 
veteran appealed that decision to the U.S. Court of Veteran's 
Appeals (now the U.S. Court of Appeals for Veteran's Claims, 
hereinafter "the Court).  In April 1997, the parties 
stipulated to the withdrawal of the appeal regarding the 
issue of a rating reduction, and agreed that the April 1996 
Board decision should be vacated and the case remanded to the 
RO on the issue of entitlement to an increased rating greater 
than 50 percent for paranoid schizophrenia.  The Court 
vacated the Board's April 1996 decision in April 1997 and 
ordered a remand of the remaining increased rating claim.  
Based on this Order of the Court, the Board remanded the 
matter to the RO in March 1998.  In a January 2000 rating 
decision, the RO granted service connection for PTSD in 
conjunction with the previously service connected paranoid 
schizophrenia, and increased the disability rating for this 
mental disorder from 50 to 100 percent, effective October 30, 
1990.

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In this case, the Board issued a final decision in April 1996 
denying restoration of the 50 percent rating for service 
connected paranoid schizophrenia and denying an increased 
rating for paranoid schizophrenia.  The attorney filed an 
appearance with the Court to represent the veteran on the 
psychiatric disorder issue before the Court in October 1996, 
within one year of the Board's decision.  The Board received 
notice of this representation and the attorney fee agreement 
in April 1997.  The NOD that preceded the Board's April 1996 
decision was received by the RO in March 1991, thus after the 
requisite November 18, 1988 date.

The Board finds that the statutory and regulatory criteria of 
38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) for charging 
a fee from past-due benefits for legal services before VA are 
met.  The term "past-due benefits" is defined in 38 C.F.R. 
§ 20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
award, i.e., October 30, 1990, and the date of the grant of 
the benefit by the RO, i.e., January 3, 2000.  Thus, the 
attorney is entitled to payment of 20 percent of the amount 
accrued between those two dates.  This may differ from the 
amount withheld by the RO pending the Board's decision on the 
attorney's eligibility for payment.  As the fee totals no 
more than 20 percent of past-due benefits, it is presumed 
reasonable in the absence of evidence to the contrary.  See 
38 C.F.R. § 20.609(f) (1999).




ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA is established.  The attorney 
should be paid 20% of past-due benefits awarded the veteran 
pursuant to the RO's January 2000 rating decision, for the 
period from October 30, 1990 to January 3, 2000.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


